UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2017 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-54267 FREEZE TAG, INC. (Exact name of registrant as specified in its charter) Delaware 20-4532392 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 18062 Irvine Blvd, Suite 103 Tustin, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (714) 210-3850 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Emerging growth company ¨ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x Applicable only to issuers involved in bankruptcy proceedings during the preceding five years: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes ¨ No ¨ Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of August 14, 2017, there were 1,088,339,948 shares of common stock, $0.00001 par value, issued and outstanding. FREEZE TAG, INC. TABLE OF CONTENTS QUARTER ENDED JUNE 30, 2017 PART I – FINANCIAL INFORMATION Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 33 PART II – OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 34 Item 4. Mine Safety Disclosures 34 Item 5. Other Information 34 Item 6. Exhibits 35 2 PART I – FINANCIAL INFORMATION The accompanying condensed financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and in accordance with the instructions for Form 10-Q. Accordingly, they do not include all of the information and notes required by generally accepted accounting principles for complete financial statements. In the opinion of management, the condensed financial statements contain all material adjustments, consisting only of normal recurring adjustments necessary to present fairly the financial condition, results of operations, and cash flows of the Company for the interim periods presented. The results for the periods ended June 30, 2017 are not necessarily indicative of the results of operations for the full year. These condensed financial statements and related notes should be read in conjunction with the financial statements and notes thereto included in the Company’s Form 10-K filed with the Securities and Exchange Commission for the year ended December 31, 2016. 3 Table of Contents FREEZE TAG, INC. (A DELAWARE CORPORATION) CONDENSED BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS Current assets: Cash $ $ Accounts receivable Prepaid expenses and other current assets Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ $ Accrued expenses Accrued interest payable – related party Accrued interest payable Unearned royalties Notes payable Convertible notes payable – related party Convertible notes payable, net of discount of $237,052 and $239,402, respectively Derivative liabilities Total current liabilities Total liabilities Commitments and contingencies Stockholders’ deficit: Preferred stock, $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding - - Common stock; $0.00001 par value, 2,000,000,000 shares authorized, 1,088,339,948 and 648,436,785 shares issued and outstanding, respectively Additional paid-in capital Common stock payable Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ The accompanying notes are an integral part of the condensed financial statements 4 Table of Contents FREEZE TAG, INC. (A DELAWARE CORPORATION) CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenues $ Operating costs and expenses: Cost of sales Selling, general and administrative expenses Total operating costs and expenses Loss from operations ) Other income (expense): Interest expense, net ) Gain (loss) on change in derivative liabilities ) ) Total other income (expense) Loss before income taxes ) Provision for income taxes - Net loss $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding – basic and diluted Loss per common share – basic and diluted $ ) $ ) $ ) $ ) The accompanying notes are an integral part of the condensed financial statements 5 Table of Contents FREEZE TAG, INC. (A DELAWARE CORPORATION) CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Amortization of debt discount to interest expense Loss (gain) on change in derivative liabilities ) Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses and other current assets Accounts payable ) ) Accrued expenses Accrued interest payable – related party Accrued interest payable Unearned royalties (9 ) ) Net cash used by operating activities ) ) Cash flows from investing activities - - Net cash provided by investing activities - - Cash flows from financing activities: Proceeds from convertible notes payable Proceeds from notes payable - Net cash provided by financing activities Net decrease in cash ) ) Cash at the beginning of the period Cash at the end of the period $ $ Non-cash transactions: Conversion of debt to common shares $ $ Conversion of accrued interest to common shares Conversion of derivative liabilities to common shares Debt discount due to derivative The accompanying notes are an integral part of the condensed financial statements 6 Table of Contents FREEZE TAG, INC. (A DELAWARE CORPORATION) Notes to Condensed Financial Statements
